               Case 20-11413-KBO             Doc 198       Filed 06/25/20        Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)

                          Debtors.1                              (Jointly Administered)




                                        AFFIDAVIT OF SERVICE


STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, Edward A. Calderon, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 23rd day of June, 2020, DRC, acting under my supervision, caused a true and
       accurate copy of the “Final Order Authorizing Debtors to (I) Pay Prepetition Wages,
       Employee Expenses, and Other Compensation, (II) Maintain Employee Benefit
       Programs, and (III) Granting Related Relief” (Docket No. 172), to be served via
       electronic mail upon the parties as set forth in Exhibit 1; and via First Class US Mail
       upon the parties as set forth in Exhibit 2, attached hereto.




1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00024
             Case 20-11413-KBO          Doc 198     Filed 06/25/20     Page 2 of 10




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 24th day of June, 2020, Brooklyn, New York.



                                                              By ________________________
                                                                    Edward A. Calderon
Sworn before me this
24th day of June, 2020


_____________________
Notary Public




LVI00024
Case 20-11413-KBO   Doc 198   Filed 06/25/20   Page 3 of 10




                    EXHIBIT 1
                                     Case 20-11413-KBO Doc 198 Filed 06/25/20 Page 4 of 10
                                                   LVI Intermediate Holdings, Inc. et al.
                                                             Electronic Mail
                                                              Exhibit Pages
Page # : 1 of 4                                                                                                     06/23/2020 05:48:31 PM
000022P001-1448S-024                000022P001-1448S-024                000022P001-1448S-024            000022P001-1448S-024
ALCON LABORATORIES INC              ALCON LABORATORIES INC              ALCON LABORATORIES INC          ALCON LABORATORIES INC
BRENT POLLY                         BRENT POLLY                         BRENT POLLY                     BRENT POLLY
PO BOX 677775                       PO BOX 677775                       PO BOX 677775                   PO BOX 677775
DALLAS TX 75267-7775                DALLAS TX 75267-7775                DALLAS TX 75267-7775            DALLAS TX 75267-7775
BRENT.POLLY@ALCON.COM               INSTRUMENTATION.CS@ALCON.COM        ASA.CS@ALCON.COM                AR.PAYMENTS@ALCON.COM




000067P001-1448S-024                000023P001-1448S-024                000033P001-1448S-024            000031P001-1448S-024
ALORICA INC                         AMERICAN EXPRESS                    AMO SALES AND SVC INC           AMOBEE INC
DANIELLE EVANS                      AUSTIN SIEGFRIED                    GERARD SHIN                     MEGAN REIFEISS
5161 CALIFORNIA AVE.,STE 100        PO BOX 650448                       PO BOX 74007099                 PO BOX 894409
IRVINE CA 92617                     DALLAS TX 75265-0448                CHICAGO IL 60674-7099           LOS ANGELES CA 90189
DANIELLE.EVANS@ALORICA.COM          AUSTIN.SIEGFRIED@AEXP.COM           GSHIN2@ITS.JNJ.COM              MEGAN.REIFEISS@AMOBEE.COM




000031P001-1448S-024                011108P001-1448A-024                011109P001-1448A-024            000054P001-1448S-024
AMOBEE INC                          BANK OF AMERICA                     BB AND T                        BEN COOK
MEGAN REIFEISS                      JOHNNY KHAN                         NANCI CAMPBELL                  ADDRESS INTENTIONALLY OMITTED
PO BOX 894409                       22 LAKEVIEW AVE                     110 EAST BROWARD BLVD           BCOOK1266@HOTMAIL.COM
LOS ANGELES CA 90189                STE 600                             STE 2050
CLIENTACCTG-US@AMOBEE.COM           WEST PALM BEACH FL 33401            FT. LAUDERDALE FL 33301
                                    JONATHON.KHAN@BAML.COM              NBCAMPBELL@BBANDT.COM


000057P001-1448S-024                000080P001-1448S-024                000071P001-1448S-024            000026P001-1448S-024
BRACE WOOD                          BURR & FORMAN LLP                   CAMPBELL & LEVINE LLC           CENTURYLINK
SARA TAYLOR                         RICHARD A ROBINSON,ESQ              MARK T HURFORD,ESQ              MIGUEL ZELAYA
1400 E EXPRESSWAY 83                1201 N MARKET ST.,STE 1407          222 DELAWARE AVE.,STE 1620      PO BOX 52187
SUITE 155                           WILMINGTON DE 19801                 WILMINGTON DE 19801             PHOENIX AZ 85072-2187
MCALLEN TX 78503                    RROBINSON@BURR.COM                  MHURFORD@CAMLEV.COM             MIGUEL.ZELAYA@CENTURYLINK.COM
SARA.TAYLORAPSO@GMAIL.COM


000056P001-1448S-024                000020P001-1448S-024                000027P001-1448S-024            000014P001-1448S-024
CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.                    DAVIS VISION INC                DELAWARE ATTORNEY GENERAL
ERIC SOLHEIM                        G. DAVID DEAN                       PAT CERVINO                     BANKRUPTCY DEPT
653 COLLINS MEADOW DRVIE            500 DELAWARE AVE                    175 EAST HOUSTON S              CARVEL STATE OFFICE BLDG
GEORGETOWN SC 29940                 SUITE 1410                          SAN ANTONIO TX 78205            820 N FRENCH ST 6TH FL
ERIC@CLINICALPROPERTYHOLDINGS.COM   WILMINGTON DE 19801                 PAT.CERVINO@VERSANTHEALTH.COM   WILMINGTON DE 19801
                                    DDEAN@COLESCHOTZ.COM                                                ATTORNEY.GENERAL@STATE.DE.US


000008P002-1448S-024                000004P001-1448S-024                000030P001-1448S-024            000079P001-1448S-024
DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE         FACEBOOK INC                    FORCHELLI DEEGAN TERRANA LLP
CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX   1601 WILLOW RD                  GERARD R LUCKMAN
CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                          MENLO PARK CA 94025             333 EARLE OVINGTON BLVD.,STE 1010
820 N FRENCH ST                     DOVER DE 19903                      AR@FB.COM                       UNIONDALE NY 11553
WILMINGTON DE 19801                 DOSDOC_FTAX@STATE.DE.US                                             GLUCKMAN@FORCHELLILAW.COM
CHRISTINA.ROJAS@DELAWARE.GOV
                                         Case 20-11413-KBO Doc 198 Filed 06/25/20 Page 5 of 10
                                                       LVI Intermediate Holdings, Inc. et al.
                                                                 Electronic Mail
                                                                  Exhibit Pages
Page # : 2 of 4                                                                                                                         06/23/2020 05:48:31 PM
000066P001-1448S-024                    000066P001-1448S-024                  000021P001-1448S-024                          000024P001-1448S-024
FURR AND COHEN PA                       FURR AND COHEN PA                     GOLDBERG KOHN                                 GOOGLE INC
ROBERT C FURR,ESQ                       ROBERT C FURR,ESQ                     RANDALL L KLEIN                               1600 AMPHITHEATRE PKWY
2255 GLADES RD.,STE 301E                2255 GLADES RD.,STE 301E              55 EAST MONROE STREET                         MOUNTAIN VIEW CA 94043
BOCA RATON FL 33431                     BOCA RATON FL 33431                   SUITE 3300                                    COLLECTIONS-GOOGLE@GOOGLE.COM
RFURR@FURRCOHEN.COM                     LTITUS@FURRCOHEN.COM                  CHICAGO IL 60603
                                                                              RANDALL.KLEIN@GOLDBERGKOHN.COM


000069P001-1448S-024                    000068P001-1448S-024                  000028P001-1448S-024                          000041P001-1448S-024
GREENBERG TRAURIG LLP                   GREENBERG TRAURIG PA                  HENRY SCHEIN INC                              HW HOLLINGER CANADA INC
DENNIS A MELORO                         ARI NEWMAN                            HEATHER STEPHENS                              ROBERTO MANCUSO
THE NEMOURS BLDG                        333 SE 2ND AVE.,STE 4400              PO BOX 371952                                 550 RUE SHERBROOKE O STE 2070
1007 NORTH ORANGE ST.,STE 1200          MIAMI FL 33131                        PITTSBURGH PA 15250-7952                      MONTREAL QC H3A1B9
WILMINGTON DE 19801                     NEWMANAR@GTLAW.COM                    HEATHER.STEPHENS@HENRYSCHEIN.COM              CANADA
MELOROD@GTLAW.COM                                                                                                           INFO@HWHOLLINGER.COM


011111P001-1448A-024                    000063P001-1448S-024                  000061P001-1448S-024                          000085P001-1448S-024
JPMORGAN CHASE                          KURTZMAN STEADY LLC                   LINEBARGER GOGGAN BLAIR & SAMPSON LLP         LINEBARGER GOGGAN BLAIR & SAMPSON LLP
CHRISTOPHER HIGGINS                     JEFFREY KURTZMAN,ESQ                  ELIZABETH WELLER                              JOHN P DILMAN
3399 PGA BLVD                           401 S 2ND ST.,STE 200                 2777 N STEMMONS FREEWAY, STE 1000             P O BOX 3064
STE 100                                 PHILADELPHIA PA 19147                 DALLAS TX 75207                               HOUSTON TX 77253-3064
PALM BEACH GARDENS FL 33410             KURTZMAN@KURTZMANSTEADY.COM           DALLAS.BANKRUPTCY@PUBLICANS.COM               HOUSTON_BANKRUPTCY@PUBLICANS.COM
CHRISTOPHER.HIGGINS@CHASE.COM


000065P001-1448S-024                    000037P001-1448S-024                  000053P001-1448S-024                          000073P001-1448S-024
LINEBARGER GOOGAN BLAIR & SAMPSON LLP   MARKETING ARCHITECTS                  MARKUS HOCKENSON                              MCCREARY VESELKA BRAGG & ALLEN PC
DON STECKER                             B QUARBERG                            ADDRESS INTENTIONALLY OMITTED                 TARA LEDAY
112 E PECAN ST.,STE 2200                110 CHESHIRE LN STE 200               MHOCKENSON@COMCAST.NET                        P O BOX 24106701
SAN ANTONIO TX 78205                    MINNEAPOLIS MN 55305                                                                ROUND ROCK TX 78680
SANANTONIO.BANKRUPTCY@PUBLICANS.COM     BQUARBERG@MARKARCH.COM                                                              TLEDAY@MVBALAW.COM




000042P001-1448S-024                    000072P001-1448S-024                  000043P001-1448S-024                          000082P001-1448S-024
METLIFE GROUP BENEFITS                  METZ LEWIS BRODMAN MUST O'KEEFE LLC   MICROSOFT ONLINE INC                          MORRIS JAMES LLP
METLIFE SMALL BUSINESS CENTER           JUSTIN M TUSKAN,ESQ                   PO BOX 847543                                 ERIC J MONZO;BRYA M KEILSON
SHANNA CURRY                            535 SMITHFIELD ST.,STE 800            DALLAS TX 75284-7543                          500 DELAWARE AVE.,STE 1500
BOX # 804466                            PITTSBURGH PA 15222                   ADBILL@MICROSOFT.COM                          WILMINGTON DE 19801
811 MAIN ST 7TH FLOOR                   JTUSKAN@METZLEWIS.COM                                                               EMONZO@MORRISJAMES.COM
KANSAS CITY MO 64180-4466
SHANNA.CURRY@METLIFESERVICE.COM

000082P001-1448S-024                    000052P001-1448S-024                  000083P001-1448S-024                          000083P001-1448S-024
MORRIS JAMES LLP                        MORRIS NICHOLS ARSHT & TUNNELL LLP    MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP
ERIC J MONZO;BRYA M KEILSON             ROBERT J DEHNEY                       TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
500 DELAWARE AVE.,STE 1500              1201 NORTH MARKET STREET              250 WEST 55TH ST                              250 WEST 55TH ST
WILMINGTON DE 19801                     16TH FLOOR                            NEW YORK NY 10019                             NEW YORK NY 10019
BKEILSON@MORRISJAMES.COM                WILMINGTON DE 19801                   TGOREN@MOFO.COM                               MLIGHTNER@MOFO.COM
                                        RDEHNEY@MNAT.COM
                                               Case 20-11413-KBO Doc 198 Filed 06/25/20 Page 6 of 10
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 3 of 4                                                                                                                             06/23/2020 05:48:31 PM
000083P001-1448S-024                          000044P001-1448S-024                        000044P001-1448S-024                  000076P001-1448S-024
MORRISON & FOERSTER LLP                       NEUSTAR INFO SVC INC                        NEUSTAR INFO SVC INC                  OASIS MEDICAL
TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   BANK OF AMERICA                             BANK OF AMERICA                       MATT KRALL
250 WEST 55TH ST                              HOMAN HAGHARI                               HOMAN HAGHARI                         514 S VERMONT AVE
NEW YORK NY 10019                             PO BOX 742000                               PO BOX 742000                         GLENDORA CA 91741
AKISSNER@MOFO.COM                             ATLANTA GA 30374-2000                       ATLANTA GA 30374-2000                 MKRALL@OASISMEDICAL.COM
                                              NISBILLING@NEUSTAR.BIZ                      SUPPORT-INFOSERVICES@TEAM.NEUSTAR


000039P001-1448S-024                          000003P002-1448S-024                        000081P001-1448S-024                  000064P001-1448S-024
OASIS MEDICAL INC                             OFFICE OF THE US TRUSTEE                    OFFIT KURMAN PA                       OKLAHOMA COUNTY TREASURER
MONICA LOERA                                  RICHARD L. SCHEPACARTER, ESQ                STEPHEN A METZ,ESQ                    GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY
514 SOUTH VERMONT AVE                         844 KING ST                                 4800 MONTGOMERY LANE, 9TH FLR         320 ROBERT S KERR, RM 505
GLENDORA CA 91741                             STE 2207                                    BETHESDA MD 20814                     OKLAHOMA CITY OK 73102
MLOERA@OASISMEDICAL.COM                       WILMINGTON DE 19801                         SMETZ@OFFITKURMAN.COM                 GRECRA@OKLAHOMACOUNTY.ORG
                                              RICHARD.SCHEPACARTER@USDOJ.GOV


000074P001-1448S-024                          011113P001-1448A-024                        000032P001-1448S-024                  000040P001-1448S-024
PEPPER HAMILTON LLP                           REGIONS                                     ROSENBERG MEDIA                       RP AVENTINE OFFICE OWNER LLC
KENNETH A LISTWAK                             AMISH PATEL                                 JAY ROSENBERG                         M GONZALEZ
HERCULES PLAZA STE 5100                       5420 US-280                                 14413 AUTUMN BRANCH TERRACE           3953 MAPLE AVE STE 300
1313 N MARKET ST                              BIRMINGHAM AL 35242                         BOYDS MD 20841                        DALLAS TX 75219
WILMINGTON DE 19899-1709                      AMISH.PATEL@REGIONS.COM                     JAY@ROSENBERGMEDIA.COM                MGONZALEZ@ROCKHILLMANAGEMENT.COM
LISTWAKK@PEPPERLAW.COM


000038P001-1448S-024                          000016P001-1448S-024                        000017P001-1448S-024                  000075P001-1448S-024
SECURED COMMUNICATIONS INC                    SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION    SENSIS INC
STEVE SYNENKO                                 SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT              JOSE VILLA
3249 SE QUAY ST                               100 F ST NE                                 ONE PENN CTR                          818 SOUTH BROADWAY STE 100
PORT ST. LUCIE FL 34984                       WASHINGTON DC 20549                         1617 JFK BLVD STE 520                 LOS ANGELES CA 90041
SCISYSTEMS@GMAIL.COM                          SECBANKRUPTCY@SEC.GOV                       PHILADELPHIA PA 19103                 JRVILLA@SENSISAGENCY.COM
                                                                                          SECBANKRUPTCY@SEC.GOV


000070P001-1448S-024                          000070P001-1448S-024                        000070P001-1448S-024                  000058P001-1448S-024
SHIPMAN & GOODWIN LLP                         SHIPMAN & GOODWIN LLP                       SHIPMAN & GOODWIN LLP                 SLOSBURG REAL PROPERTY
ERIC S GOLDSTEIN,ESQ                          ERIC S GOLDSTEIN,ESQ                        ERIC S GOLDSTEIN,ESQ                  BRIAN SCHUKAR
ONE CONSTITUTION PLAZA                        ONE CONSTITUTION PLAZA                      ONE CONSTITUTION PLAZA                10040 REGENCY CIRCLE
HARTFORD CT 06103-1919                        HARTFORD CT 06103-1919                      HARTFORD CT 06103-1919                OMAHA NE 86114
EGOLDSTEIN@GOODWIN.COM                        BANKRUPTCY@GOODWIN.COM                      BANKRUPTCYPARALEGAL@GOODWIN.COM       BSCHUKAR@SLOSBURG.COM




000029P001-1448S-024                          000029P001-1448S-024                        000034P001-1448S-024                  000034P001-1448S-024
STAPLES ADVANTAGE                             STAPLES ADVANTAGE                           TOWER 1555                            TOWER 1555
DEPT ATL                                      DEPT ATL                                    DEBRA LAWSON                          DEBRA LAWSON
JAMIE THOMAS                                  JAMIE THOMAS                                1555 PALM BEACH LAKES BLVD STE 1100   1555 PALM BEACH LAKES BLVD STE 1100
PO BOX 105748                                 PO BOX 105748                               WEST PALM BEACH FL 33401              WEST PALM BEACH FL 33401
ATLANTA GA 30348-5748                         ATLANTA GA 30348-5748                       DLAWSON@ECCLESTONE.COM                PROPERTYADMIN@ECCLESTONE.COM
ARCREDITCARDTEAM@STAPLES.COM                  STAPLESCREDITSD@STAPLES.COM
                                   Case 20-11413-KBO Doc 198 Filed 06/25/20 Page 7 of 10
                                                 LVI Intermediate Holdings, Inc. et al.
                                                           Electronic Mail
                                                            Exhibit Pages
Page # : 4 of 4                                                                                           06/23/2020 05:48:31 PM
000005P001-1448S-024              000036P001-1448S-024          011114P001-1448A-024          000062P001-1448S-024
US ATTORNEY FOR DELAWARE          VINCODO LLC                   WELLS FARGO                   WILES & WILES LLP
CHARLES OBERLY ELLEN SLIGHTS      TIM DALY                      AMANDA PIRES                  VICTOR W NEWMARK,ESQ
1313 NORTH MARKET ST              1554 CLARK DR                 350 EAST LAS OLAS BLVD        800 KENNESAW AVE.,STE 400
WILMINGTON DE 19801               YARDLY PA 19067               STE 1800                      MARIETTA GA 30060-7946
USADE.ECFBANKRUPTCY@USDOJ.GOV     TDALY@VINCODO.COM             FORT LAUDERDALE FL 33301      BANKRUPTCY@EVICT.NET
                                                                AMANDA.PIRES@WELLSFARGO.COM


000025P001-1448S-024              000025P001-1448S-024
ZIEMER USA                        ZIEMER USA
CAROL DEPPING OR BETH PRATT       CAROL DEPPING OR BETH PRATT
620 E 3RD ST                      620 E 3RD ST
ALTON IL 62002                    ALTON IL 62002
CAROL.DEPPING@ZIEMERGROUP.COM     BETH.PRATT@ZIEMERGROUP.COM




              Records Printed :   78
Case 20-11413-KBO   Doc 198   Filed 06/25/20   Page 8 of 10




                    EXHIBIT 2
                                     Case 20-11413-KBO                  Doc 198   Filed 06/25/20             Page 9 of 10
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                        Exhibit Pages

Page # : 1 of 2                                                                                                                          06/23/2020 05:48:02 PM
000022P001-1448S-024                000023P001-1448S-024                          000033P001-1448S-024                      000031P001-1448S-024
ALCON LABORATORIES INC              AMERICAN EXPRESS                              AMO SALES AND SVC INC                     AMOBEE INC
BRENT POLLY                         AUSTIN SIEGFRIED                              GERARD SHIN                               MEGAN REIFEISS
PO BOX 677775                       PO BOX 650448                                 PO BOX 74007099                           PO BOX 894409
DALLAS TX 75267-7775                DALLAS TX 75265-0448                          CHICAGO IL 60674-7099                     LOS ANGELES CA 90189




000013P001-1448S-024                000054P001-1448S-024                          000057P001-1448S-024                      000026P001-1448S-024
ARIZONA ATTORNEY GENERAL'S OFFICE   BEN COOK                                      BRACE WOOD                                CENTURYLINK
PO BOX 6123                         ADDRESS INTENTIONALLY OMITTED                 SARA TAYLOR                               MIGUEL ZELAYA
MD 7611                                                                           1400 E EXPRESSWAY 83                      PO BOX 52187
PHOENIX AZ 85005-6123                                                             SUITE 155                                 PHOENIX AZ 85072-2187
                                                                                  MCALLEN TX 78503



000056P001-1448S-024                000020P001-1448S-024                          000027P001-1448S-024                      000014P001-1448S-024
CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.                              DAVIS VISION INC                          DELAWARE ATTORNEY GENERAL
ERIC SOLHEIM                        G. DAVID DEAN                                 PAT CERVINO                               BANKRUPTCY DEPT
653 COLLINS MEADOW DRVIE            500 DELAWARE AVE                              175 EAST HOUSTON S                        CARVEL STATE OFFICE BLDG
GEORGETOWN SC 29940                 SUITE 1410                                    SAN ANTONIO TX 78205                      820 N FRENCH ST 6TH FL
                                    WILMINGTON DE 19801                                                                     WILMINGTON DE 19801



000008P002-1448S-024                000004P001-1448S-024                          000006P001-1448S-024                      000007P001-1448S-024
DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE                   DELAWARE SECRETARY OF STATE               DELAWARE STATE TREASURY
CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX             DIVISION OF CORPORATIONS                  BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                                    401 FEDERAL ST STE 4                      820 SILVER LAKE BLVD
820 N FRENCH ST                     DOVER DE 19903                                DOVER DE 19901                            STE 100
WILMINGTON DE 19801                                                                                                         DOVER DE 19904



000059P001-1448S-024                000030P001-1448S-024                          011110P001-1448A-024                      000009P001-1448S-024
DOUGLAS EMMETT 2010 LLC             FACEBOOK INC                                  FIRST BANK                                FRANCHISE TAX BOARD
CARMELA VILLAGRACIA                 1601 WILLOW RD                                101 NORTH SPRING ST                       BANKRUPTCY SECTION MSA340
1003 BISHOP ST                      MENLO PARK CA 94025                           GREENSBORO NC 27401                       PO BOX 2952
#440                                                                                                                        SACRAMENTO CA 95812-2952
HONOLULU HI 96813



000021P001-1448S-024                000024P001-1448S-024                          000028P001-1448S-024                      000041P001-1448S-024
GOLDBERG KOHN                       GOOGLE INC                                    HENRY SCHEIN INC                          HW HOLLINGER CANADA INC
RANDALL L KLEIN                     1600 AMPHITHEATRE PKWY                        HEATHER STEPHENS                          ROBERTO MANCUSO
55 EAST MONROE STREET               MOUNTAIN VIEW CA 94043                        PO BOX 371952                             550 RUE SHERBROOKE O STE 2070
SUITE 3300                                                                        PITTSBURGH PA 15250-7952                  MONTREAL QC H3A1B9
CHICAGO IL 60603                                                                                                            CANADA



000001P001-1448S-024                000002P001-1448S-024                          011112P001-1448A-024                      000037P001-1448S-024
INTERNAL REVENUE SVC                INTERNAL REVENUE SVC                          KEY BANK NATIONAL ASSOCIATION             MARKETING ARCHITECTS
CENTRALIZED INSOLVENCY OPERATION    CENTRALIZED INSOLVENCY OPERATION              1555 PALM BEACH LAKES BLVD                B QUARBERG
PO BOX 7346                         2970 MARKET ST                                WEST PALM BEACH FL 33401                  110 CHESHIRE LN STE 200
PHILADELPHIA PA 19101-7346          MAIL STOP 5 Q30 133                                                                     MINNEAPOLIS MN 55305
                                    PHILADELPHIA PA 19104-5016
                                                       Case 20-11413-KBO                    Doc 198   Filed 06/25/20           Page 10 of 10
                                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                                            Exhibit Pages

Page # : 2 of 2                                                                                                                                                  06/23/2020 05:48:02 PM
000053P001-1448S-024                                   000042P001-1448S-024                            000010P001-1448S-024                        000043P001-1448S-024
MARKUS HOCKENSON                                       METLIFE GROUP BENEFITS                          MICHIGAN DEPT OF TREASURY, TAX POL DIV      MICROSOFT ONLINE INC
ADDRESS INTENTIONALLY OMITTED                          METLIFE SMALL BUSINESS CENTER                   LITIGATION LIAISON                          PO BOX 847543
                                                       SHANNA CURRY                                    430 WEST ALLEGAN ST                         DALLAS TX 75284-7543
                                                       BOX # 804466                                    2ND FL AUSTIN BLDG
                                                       811 MAIN ST 7TH FLOOR                           LANSING MI 48922
                                                       KANSAS CITY MO 64180-4466


000084P001-1448S-024                                   000052P001-1448S-024                            000044P001-1448S-024                        000076P001-1448S-024
MISSOURI DEPT OF REVENUE                               MORRIS NICHOLS ARSHT & TUNNELL LLP              NEUSTAR INFO SVC INC                        OASIS MEDICAL
STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL        ROBERT J DEHNEY                                 BANK OF AMERICA                             MATT KRALL
GENERAL COUNSEL'S OFFICE                               1201 NORTH MARKET STREET                        HOMAN HAGHARI                               514 S VERMONT AVE
BANKRUPTCY UNIT                                        16TH FLOOR                                      PO BOX 742000                               GLENDORA CA 91741
P.O. BOX 475                                           WILMINGTON DE 19801                             ATLANTA GA 30374-2000
JEFFERSON CITY MO 65105-0475


000039P001-1448S-024                                   000003P002-1448S-024                            000064P001-1448S-024                        000055P001-1448S-024
OASIS MEDICAL INC                                      OFFICE OF THE US TRUSTEE                        OKLAHOMA COUNTY TREASURER                   RONALD ANTONIEWICZ
MONICA LOERA                                           RICHARD L. SCHEPACARTER, ESQ                    GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY   ADDRESS INTENTIONALLY OMITTED
514 SOUTH VERMONT AVE                                  844 KING ST                                     320 ROBERT S KERR, RM 505
GLENDORA CA 91741                                      STE 2207                                        OKLAHOMA CITY OK 73102
                                                       WILMINGTON DE 19801



000032P001-1448S-024                                   000040P001-1448S-024                            000038P001-1448S-024                        000015P001-1448S-024
ROSENBERG MEDIA                                        RP AVENTINE OFFICE OWNER LLC                    SECURED COMMUNICATIONS INC                  SECURITIES AND EXCHANGE COMMISSION
JAY ROSENBERG                                          M GONZALEZ                                      STEVE SYNENKO                               NY REG OFFICE BANKRUPTCY DEPT
14413 AUTUMN BRANCH TERRACE                            3953 MAPLE AVE STE 300                          3249 SE QUAY ST                             BROOKFIELD PL
BOYDS MD 20841                                         DALLAS TX 75219                                 PORT ST. LUCIE FL 34984                     200 VESEY ST STE 400
                                                                                                                                                   NEW YORK NY 10281-1022



000016P001-1448S-024                                   000017P001-1448S-024                            000075P001-1448S-024                        000070P001-1448S-024
SECURITIES AND EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION              SENSIS INC                                  SHIPMAN & GOODWIN LLP
SEC OF THE TREASURY OFFICE OF GEN COUNSEL              PHIL OFC BANKRUPTCY DEPT                        JOSE VILLA                                  ERIC S GOLDSTEIN,ESQ
100 F ST NE                                            ONE PENN CTR                                    818 SOUTH BROADWAY STE 100                  ONE CONSTITUTION PLAZA
WASHINGTON DC 20549                                    1617 JFK BLVD STE 520                           LOS ANGELES CA 90041                        HARTFORD CT 06103-1919
                                                       PHILADELPHIA PA 19103



000058P001-1448S-024                                   000012P001-1448S-024                            000029P001-1448S-024                        000034P001-1448S-024
SLOSBURG REAL PROPERTY                                 SOCIAL SECURITY ADMINISTRATION                  STAPLES ADVANTAGE                           TOWER 1555
BRIAN SCHUKAR                                          OFFICE OF THE GEN COUNSEL REGION 3              DEPT ATL                                    DEBRA LAWSON
10040 REGENCY CIRCLE                                   300 SPRING GDN ST                               JAMIE THOMAS                                1555 PALM BEACH LAKES BLVD STE 1100
OMAHA NE 86114                                         PHILADELPHIA PA 19123                           PO BOX 105748                               WEST PALM BEACH FL 33401
                                                                                                       ATLANTA GA 30348-5748



000005P001-1448S-024                                   000011P001-1448S-024                            000036P001-1448S-024                        000025P001-1448S-024
US ATTORNEY FOR DELAWARE                               US EPA REG 3                                    VINCODO LLC                                 ZIEMER USA
CHARLES OBERLY ELLEN SLIGHTS                           OFFICE OF REG COUNSEL                           TIM DALY                                    CAROL DEPPING OR BETH PRATT
1313 NORTH MARKET ST                                   1650 ARCH ST                                    1554 CLARK DR                               620 E 3RD ST
WILMINGTON DE 19801                                    PHILADELPHIA PA 19103                           YARDLY PA 19067                             ALTON IL 62002




          Records Printed :                       56
